Citation Nr: 0302825	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  96-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (claimed as bone pains).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for disorder of the 
feet.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962, and in the National Guard from 1976 to 1994, 
which included a period of active duty for training (ACDUTRA) 
from July 21, to August 5, 1984. Military records do not show 
any other periods of ACDUTRA.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran appeared before the undersigned 
Member of the Board at a hearing in May 1998.  The Board 
remanded this case for further action in August 1998.  The 
case has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Degenerative joint disease was not present in service and 
was not manifested in the first year after service.

2.  There is no competent medical evidence of record relating 
the veteran's degenerative joint disease to any disease or 
injury which occurred during active military service, 
including his period of ACDUTRA in 1984.

3.  The medical evidence of record does not establish that 
the veteran's degenerative joint disease was proximately due 
to or the result of his service-connected leishmania.

4.  Hypertension was not present in service and was not 
manifested in the first year after service.

5.  There is no competent medical evidence of record relating 
the veteran's hypertension to any disease or injury which 
occurred during active military service, including his period 
of ACDUTRA in 1984.

6.  The medical evidence of record does not establish that 
the veteran's hypertension was proximately due to or the 
result of his service-connected leishmania.

7.  There is no competent medical evidence of record relating 
the veteran's back disorder to any disease or injury which 
occurred during active military service, including his period 
of ACDUTRA in 1984.

8.  The medical evidence of record does not establish that 
the veteran's back disorder was proximately due to or the 
result of his service-connected leishmania.

9.  There is no competent medical evidence of record relating 
the veteran's disorder of the feet to any disease or injury 
which occurred during active military service, including his 
period of ACDUTRA in 1984.

10.  The medical evidence of record does not establish that 
the veteran's disorder of the feet was proximately due to or 
the result of his service-connected leishmania.



CONCLUSIONS OF LAW

1.  Degenerative joint disease was not incurred in or 
aggravated by active military service or due to a service-
connected disability, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).  

2.  Hypertension was not incurred in or aggravated by active 
military service or due to a service-connected disability, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2002).  

3.  A back disorder was not incurred in or aggravated by 
service or due to a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).

4.  A disorder of the feet was not incurred in or aggravated 
by service or due to a service-connected disability.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for degenerative 
joint disease, hypertension, a back disorder, and a disorder 
of the feet.  The veteran contends that these problems began 
either during his active service from 1960 to 1962 or ACDUTRA 
in 1984 and continued thereafter.  Alternatively, the veteran 
argued that these disorders developed as a result of the 
medication prescribed for his service-connected leishmania.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.   
38 C.F.R. § 3.303(d) (2002).

Certain chronic disabilities, such as degenerative joint 
disease and hypertension, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Additionally, active military, naval, or air service includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24) (West 1991); see 
also 38 C.F.R. § 3.6(a) (2002).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State.  
38 C.F.R. § 3.6(c)(3) (2002).  Service connection is 
warranted for disability resulting from disease or injury 
that was incurred in or aggravated while performing ACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991 & Supp. 2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service-connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Degenerative joint disease

Service medical records from 1960 to 1962 do not reflect any 
complaints, findings, or diagnoses of degenerative joint 
disease.  The medical records from the National Guard 
covering the veteran's period of ACDUTRA from July to August 
1984 show that he injured his right ankle during training, 
but these records do not show any complaints, findings, or 
competent diagnoses of degenerative joint disease. 

Private and VA medical records dated in 1982 to 1986 show 
complaints relating to tiredness and obesity.  These records 
do not disclose any complaints, findings, or diagnoses of 
joint or bone pain or degenerative joint disease.

At an October 1993 VA examination, the veteran complained of 
generalized body pain after using medication for his service-
connected leishmania.  The diagnoses included degenerative 
joint disease. 

Private medical records dated from 1991 to 1999 show findings 
and treatment for bronchial asthma, obstructive sleep apnea, 
and hypertension.  A December 1998 whole body bone scan 
revealed increased uptake in the right tibia, in the right 
ankle, around the 6th rib, which the report indicated may 
represent osteoid-osteoma or post-traumatic changes.  The 
report also revealed multiple non-specific areas of increased 
uptake in the feet, knees, hands, elbows, and shoulders, 
which likely represented degenerative joint disease.  
However, these records do not contain a medical opinion 
relating the veteran's degenerative joint disease to service 
or to his service-connected leishmania.

In several statements, the veteran contends that his 
degenerative joint disease was the result of his service or 
the medication for the treatment of his service-connected 
disability.  The veteran is competent as a lay person to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to cause or 
etiology of the claimed disability as there is no evidence of 
record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

Following review of the entire claims folder, the Board notes 
that the veteran was first diagnosed with degenerative joint 
disease in 1993. That was 30 years after separation from 
active service in 1962, and more than 9 years after his 
verified period of ACDUTRA in 1984.  Moreover, the Board 
finds that there is no medical evidence linking the veteran's 
degenerative joint disease to any injury or disease he 
incurred during his active military service, ACDUTRA, or to 
his service-connected leishmania.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's degenerative joint disease began 
during service, ACDUTRA, developed within a year of service, 
or developed secondary to his service-connected leishmania.  
Thus, the veteran's claim is denied.

B.  Hypertension

Service medical records covering the veteran's period of 
active duty from 1960 to 1962 show no complaints, findings, 
or diagnosis of hypertension.  At his October 1962 separation 
examination, his blood pressure reading was 96/60, and 
evaluations of heart and vascular systems were normal.  A May 
1984 quadrennial examination in the National Guard reflected 
a blood pressure reading of 120/70 with normal heart and 
vascular evaluations.  An October 1985 military medical 
record shows that the veteran was treated for 
gastrointestinal complaints and that his blood pressure was 
130/90.

Private and VA medical records dated from 1982 to 1986 showed 
blood pressure readings ranging from 120/80 to 135/90.  

At an October 1993 VA examination, the examiner stated that 
the veteran had blood pressure of 140/100 for three readings.  
The diagnoses included arterial hypertension.

Private medical records from 1991 to 1999 show diagnoses of 
hypertension and high blood pressure with readings ranging 
from 160/110 to 120/80 with medication.

At his hearing, the veteran testified that his hypertension 
began in 1985 after he received treatment for his leishmania.  
The Board considered the veteran's statements.  However, as 
noted earlier while the veteran is competent as a lay person 
to report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Layno, 6 
Vet. App. at 470; Grottveit, 5 Vet. App. at 93.

Service medical records including the 1984 National Guard 
medical records contain no complaints, findings, or diagnoses 
of hypertension.  An October 1985 military medical record and 
1986 private medical records show blood pressure readings 
ranging from 130-135/90, however, the records show that 
hypertension was first diagnosed in 1991, which was more than 
7 years after the veteran's period of ACDUTRA.  Moreover, 
there is no medical evidence linking the veteran's 
hypertension to his period of ACDUTRA or to his service-
connected leishmania.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's hypertension began during ACDUTRA, developed 
within a year of any active service, or developed secondary 
to his service-connected leishmania.  Thus, the veteran's 
claim is denied.

C.  Back disorder

Service medical records from 1960 to 1962 do not reflect any 
complaints, findings, or diagnoses of a back disorder.  The 
National Guard medical records for his period of ACDUTRA from 
July to August 1984 do not show any complaints, findings, or 
diagnoses of a back disorder. 

Private and VA medical records dated between 1982 and 1986 
show complaints relating to tiredness and obesity.  These 
records do not disclose any complaints, findings, or 
diagnoses of a back disorder.

At an October 1993 VA examination, the veteran complained of 
generalized body pain after using medication for his service-
connected leishmaniasis.  His current complaints included low 
back pain in the paralumbosacral region.  X-rays of the 
lumbar spine revealed findings compatible with paravertebral 
muscle spasm and lumbar spondylosis.  The diagnoses included 
lumbar fibromyositis. 

Private medical records from 1991 to 1999 do not show any 
findings or diagnoses of a back disorder.

At his hearing, the veteran provided testimony to the effect 
that he injured his back in a fall during ACDUTRA in 1984 and 
that he was treated with bed rest.  He testified that he 
experienced back pain, took medication, but that he did not 
receive treatment for this back disorder and that it did not 
affect his work as a general laborer for the electric power 
authority.  The Board considered the veteran's statements.  
Again, while the veteran is competent as a lay person to 
report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Layno, 6 
Vet. App. at 470; Grottveit, 5 Vet. App. at 93.

Following review of the entire claims folder, the Board notes 
that the veteran was first diagnosed with a back disorder in 
1993, which was 30 years after separation from active service 
in 1962, and more than 9 years after his verified period of 
ACDUTRA in 1984.  Moreover, the Board finds that there is no 
medical evidence linking the veteran's back disorder to any 
injury or disease he incurred during his active military 
service, ACDUTRA, or to his service-connected leishmania.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's back 
disorder began during service, ACDUTRA, developed within a 
year of service, or developed secondary to his service-
connected leishmania.  Thus, the veteran's claim is denied.

D.  Disorder of the feet

Service medical records from 1960 to 1962 do not reflect any 
complaints, findings, or diagnoses of disorders of the feet.  
The National Guard medical records pertaining to his period 
of ACDUTRA from July to August 1984 show that the veteran 
injured his right ankle during training, but these records do 
not show any complaints, findings, or competent diagnoses of 
any specific disorders of the feet or noticeable residuals of 
the reported injury. 

Private and VA medical records dated in 1982 to 1986 show 
complaints relating to tiredness and obesity.  These records 
do not disclose any complaints, findings, or diagnoses of 
disorders of the feet.

At an October 1993 VA examination, the veteran complained of 
generalized body pain after using medication for his service-
connected leishmaniasis.  The examiner noted that the veteran 
had symptomatic bilateral os calcis spurs, which were treated 
with Cortisone injections. 

Private medical records dated from 1991 to 1999 show findings 
and treatment for bronchial asthma, obstructive sleep apnea, 
and hypertension.  A December 1998 whole body bone scan 
revealed increased uptake in the right tibia, in the right 
ankle, around the 6th rib, which the report indicated may 
represent osteoid-osteoma or post-traumatic changes.  The 
report also revealed multiple non-specific areas of increased 
uptake in the feet, knees, hands, elbows, and shoulders, 
which likely represent degenerative joint disease.  However, 
these records do not contain a medical opinion relating the 
veteran's disorder of the feet to his active duty service or 
to his service-connected leishmania.

At his hearing, the veteran contended that he injured his 
feet in fall during ACDUTRA in 1984.  He testified that he 
experienced pain, took medication, but that he did not 
receive treatment for disorder of the feet and that it did 
not affect his work as a general laborer for the electric 
power authority.  The Board considered the veteran's 
statements, but he is not competent to offer medical opinion 
as to cause or etiology of the claimed disability.  See 
Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.

Following review of the entire claims folder, the Board notes 
that the veteran was first diagnosed with a foot disorder in 
1993.  That was 30 years after separation from active service 
in 1962, and more than 9 years after his verified period of 
ACDUTRA in 1984.  Moreover, the Board finds that there is no 
medical evidence linking the veteran's foot disorder to any 
injury or disease he incurred during his active military 
service, ACDUTRA, or to his service-connected leishmania.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's foot 
disorder began during service, ACDUTRA, developed within a 
year of service, or developed secondary to his service-
connected leishmania.  Thus, the veteran's claim is denied.

II.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by a statement of the case, an August 1998 Board 
remand, an April 2002 supplemental statement of the case and 
a May 2002 letter.  In particular, the April 2002 
supplemental statement of the case and the May 2002 letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  These documents 
further advised the veteran that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran provided 
authorizations and the private medical records were obtained.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA and 
private clinical records, and VA examination reports.  The RO 
also obtained the veteran's available National Guard medical 
records.   Moreover, the veteran was provided the opportunity 
to present his case at a hearing before the undersigned 
Member of the Board.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

ORDER

Service connection for degenerative joint disease is denied.  
Service connection for hypertension is denied.  Service 
connection for a back disorder is denied.  Service connection 
for a disorder of the feet is denied.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

